    Case 4:15-cr-00204-WTM-CLR Document 247 Filed 07/23/21 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


UNITED STATES OF AMERICA,

V                                               CASE NO. CR415-204


LARRON R. BRUCE,

        Defendant.




                                   ORDER


     Before the Court is Defendant Larron R. Bruce's Motion for

Sentence Reduction under 18 U.S.C. § 3582(c)(2) (Doc. 242), which

the Government has opposed (Doc. 244). In his motion. Defendant

argues that the        Court should   reduce   his sentence      because   his

sentencing guideline range was improperly enhanced. (Doc. 242 at

7-8.)     Defendant    primarily   argues   that   the   Court    improperly

considered prior drug-related conduct in calculating his sentence.

(Id. at 1.) After careful consideration. Defendant's motion (Doc.

242) is DENIED.1

        Under 18 U.S.C. § 3582(c)(2) the Court may not modify a term

of imprisonment, except

     in the case of a defendant who has been sentenced to a
        berm of imprisonmen'b based on a sentencing range that

^ Defendant also filed a Motion to Amend/Correct his motion for a
sentence reduction. (Doc. 243.) Defendant's motion to amend (Doc.
243) is hereby GRANTED, and the Court has considered the additional
arguments raised in Defendant's motion to amend. The arguments
raised in Defendant's motion to amend, however, do not provide any
grounds to alter the Court's determination that Defendant's motion
for a sentence reduction must be denied.
   Case 4:15-cr-00204-WTM-CLR Document 247 Filed 07/23/21 Page 2 of 3



     has  s-ubseq[uen-bly been lowered by -bhe    Sentencing
     Commission pursuant to 28 U.S.C. 994(o), upon motion of
     the defendant or the Director of the Bureau of Prisons,
     or on its own motion, the court may reduce the term of
     imprisonment, after considering the factors set forth in
     section 3553(a) to the extent that they are applicable,
     if such a reduction is consistent with applicable policy
     statements issued by the Sentencing Commission.

(emphasis added). '^And a defendant, as the § 3582(c)(2) movant,

bears the burden of establishing that a retroactive amendment has

actually lowered his guidelines range in his case." United States

V. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013).

     Here, Defendant does not contend that he is eligible for a

reduced   sentence         based   upon     the      Sentencing   Commission's

retroactive amendments to the guidelines. Rather, Defendant is

challenging the original calculation of his sentencing guidelines.

(Doc.   242   at   7-8.)    Defendant     has    unsuccessfully   attempted   to

challenge the calculation of his sentence several times before his

current motion, including through a motion under 28 U.S.C. § 2255

and a prior § 3582(c)(2) motion, both of which the Court denied.

(Doc. 152; Doc. 193; Doc. 167; Doc. 199.)

     Again, the Court must deny                 Defendant's   challenge to the

calculation of his sentence because § 3582(c)(2) only authorizes

a district court to reduce a defendant's sentence if the term of

imprisonment was ^^based on a sentencing range that has subsequently

been lowered by the Sentencing Commission." 18 U.S.C. § 3582(c)(2).

'^Section 3582(c)(2) does not grant the district court jurisdiction
   Case 4:15-cr-00204-WTM-CLR Document 247 Filed 07/23/21 Page 3 of 3



to consider extraneous resentencing issues, including collateral

attacks on a sentence." United States v. Pierre, 646 F. App'x 856,

857 (11th Cir. 2016) (citing United States v. Bravo, 203 F.3d 778,

782 (11th    Cir.    2000)). A   defendant "must instead bring        such   a

collateral attack on his sentence under 28 U.S.C. § 2255." Bravo,


203 F.3d at 782. Because Defendant has not shown that a retroactive

amendment lowered his sentencing guidelines range, this Court is

without     jurisdiction    to     reduce   Defendant's    sentence    under

§ 3582(c)(2).       Accordingly,    Defendant's   motion   (Doc.   242)      is

DENIED.2


     so ORDERED this               day of July 2021.




                                     WILLIAM T. MOORE, JR.
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN   DISTRICT OF GEORGIA




2 Defendant also filed a Motion for the Appointment of Counsel.
(Doc. 240.) The Eleventh Circuit has "held that a prisoner has no
constitutional or statutory right to counsel for an 18 U.S.C.
§ 3582(c)(2) motion for compassionate release." United States v.
Courson, 835 F. App'x 546, 546 (11th Cir. 2021); United States v.
Webb, 565 F.3d 789, 794-95 (llth Cir. 2009). The Court finds that
Defendant has capably presented his request for a sentence
reduction and, thus, the interests of justice do not demand the
appointment of counsel. See Courson, 835 F. App'x at 547.
Accordingly, Defendant's request for the appointment of counsel
(Doc. 240) is DENIED.
